DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction & Status of Claims
Applicant’s election without traverse of Group I, claims 8-11, drawn to a steel sheet in the reply filed on 12/22/2020 is acknowledged.
Claims 12-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8-11, instant claim 8 recites both an open language (“containing”, “further containing” – claim 8 lines 2, 10) and a closed language (“consisting of” – claim 8 line 26) with respect to the elemental composition of the alloy. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps while the See MPEP § 2111.03. The presence of both open and closed language with respect to the composition makes it unclear whether the composition is limited to the explicitly recited elements or if it can include elements that are unrecited in the instant claims thereby resulting in claims that do not clearly set forth the metes and bounds of the patent protection desired. Claims 9-11 are dependents of claim 8 and thereby also indefinite.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

List 1
Element
Instant Claims
(weight%)
Prior Art
Steel S
(mass%)
Prior Art
Broad Range
(mass%)
C
0.030 – 0.250
0.14
C: 0.03% to 0.35%
Si
0.01 – 3.00 
0.5
Si: 0.5% to 3.0%
Mn
> 4.20 – 6.00 
4.5
Mn: 3.5% to 10.0%
P
0.001 – 0.100
0.019
P: 0.100% or less
S
0.0200 or less
0.001
S: 0.02% or less
N
0.0100 or less
0.002
N: not explicitly added; 
Table 1 shows values 0.001 – 0.004 
meaning that it is an inevitable impurity
Ti
0.005 – 0.200 
0.01
Ti: 0.005% to 0.20%
Fe + impurities
Balance
Balance
Balance









Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2013/061545 A1 via its US English equivalent US 2014/0360632 A1 of Hasegawa (.
Regarding claims 8-11, WO 2013/061545 A1 via its US English equivalent US 2014/0360632 A1 of Hasegawa ( {whole document} teaches [0001] “ a high strength steel sheet having excellent formability suitable for application to automotive parts use” [0004] “high strength steel sheet having excellent formability suitable for application to automotive parts use, where the tensile strength (TS) is 980 MPa or more and the total elongation (EL) is 25% or more” and a method of making it which reads on the steel sheet of the instant claims.
US'332 teaches the steel sheet having specific compositions wherein a specific example, Steel S in Table 1, that lies within the claimed compositional range of the instant claims as shown in the List 1 above thereby anticipating the alloy of the instant claims. A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I. In addition, US'332 teaches the steel sheet with a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the optional limitations of the instant claims, MPEP provides the guidance that "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation." See MPEP § 2103 C. "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure." See MPEP § 2111.04.  Therefore, the optional features recited in the instant claims are not required to present and are not deemed to limit the scope of the instant claims.
It is noted that the prior art does not explicitly teach that its steel sheet sample has the claimed properties of the instant claims of a) a steel microstructure that contains, in area ratio, 5% or more and 50% or less of polygonal ferrite, 10% or more of non-recrystallized ferrite, and 15% or more and 30% or less of martensite, and that contains, in volume fraction, 12% or more of retained austenite, where an average aspect ratio of crystal grains of each of the polygonal ferrite, the martensite, and the retained austenite is 2.0 or more and 20.0 or less, wherein the polygonal ferrite has an average grain size of 4 μm or less, the martensite has an average grain size of 2 μm or less, the retained austenite has an average grain size of 2 μm or less, and a value obtained by dividing a Mn content in the retained austenite in mass % by a Mn content in the polygonal ferrite in mass % equals 2.0 or more (claim 8), b) the steel microstructure further contains, in area ratio, 2% or more of ε phase with an hcp structure (claim 9) and c) the retained austenite has a C content that satisfies the following formula in relation to the Mn content in the retained austenite: 0.04*[Mn]+0.056−0.180≤[C]≤0.04*[Mn]+0.056+0.180 where [C] is the C content in the retained austenite in mass %, and [Mn] is the Mn content in the retained austenite in mass % (claims 10 and 11).
MPEP § 2112 III provides that A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 /103  rejection is appropriate for these types of claims as well as for composition claims. See MPEP § 2112 III. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis of claim 1) and b) the claimed and prior art products are produced by identical or substantially identical processes [instant alloy – {instant specification [0069]-[0078](i) heating a steel slab having a chemical composition;  (ii) hot rolling the steel slab with a finisher delivery temperature of 750° C. or Prior art – {[0049] A high strength steel sheet is produced by subjecting a steel slab having the above-described chemical composition to hot rolling, pickling, cold rolling at a rolling reduction of 20% or more, and a heat treatment, in which an achieved temperature of Ac1 to Ac1+100° C. is held for 3 minutes or more, or hot rolling, a heat treatment, in which an achieved temperature of Ac1 to Ac1+100° C. is held for 3 minutes or more, pickling, and cold-rolling at a rolling reduction of 20% or more and, thereafter, performing annealing in which the resultant steel sheet is heated to an achieved temperature of Ac1−30° C. to Ac1+100° C. and the temperature is held for 1 minute or more. [0066] The finish rolling is performed preferably at a finishing temperature higher than or equal to the Ar3 transformation point since, otherwise, it may enhance the anisotropy and degrade formability after cold rolling•annealing. Table 3 Sample No. 29 }.
Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10550446 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent detail a high-strength steel sheet having substantially similar i) composition of elements, ii) microstructure including the ranges of the various phases and iii) grain sizes of the various phases and iv) Mn content ratio.
Some claims of the patent are provided for comparison purposes.
Claim 1. A high-strength steel sheet, having a tensile strength of 980 MPa or more, comprising: a chemical composition containing, in mass %, C: 0.030% or more and 0.250% or less, Si: 0.01% or more and 3.00% or less, Mn: more than 4.20% and 6.00% or less, P: 0.001% or more and 0.100% or less, S: 0.0001% or more and 0.0200% or less, N: 0.0005% or more and 0.0100% or less, and Ti: 0.005% or more and 0.200% or less, and the balance being Fe and incidental impurities; and a steel microstructure that contains, in area ratio, 15% or more and 55% or less of polygonal ferrite, 8% or more of non-recrystallized ferrite, and 15% or more and 30% or less of martensite, and that contains, in volume fraction, 12% or more of retained austenite, wherein the polygonal ferrite has a mean grain size of 4 μm or less, the martensite has a mean grain size of 2 μm or less, the retained austenite has a mean grain size of 2 μm or less, and a value obtained by dividing an Mn content in the retained austenite in mass % by an Mn content in the polygonal ferrite in mass % equals 2.0 or more.
Claim 7. The high-strength steel sheet according to claim 1, wherein the steel microstructure further contains, in area ratio, 2% or more of c (sic should be ε)phase with an hcp structure.
Claim 8. The high-strength steel sheet according to claim 1, wherein the retained austenite has a C content that satisfies the following formula in relation to the Mn content in the retained austenite:
0.04*[Mn content]+0.056−0.180[C content]≤0.04*[Mn content]+0.056+0.180

[C content] is the C content in the retained austenite in mass %, and
[Mn content] is the Mn content in the retained austenite in mass %.

Claims 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10711333 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent detail a high-strength steel sheet having substantially similar i) composition of elements, ii) microstructure including the ranges of the various phases and iii) grain sizes of the various phases and iv) Mn content ratio.
With respect to the ε phase limitation of the instant claim 9, it is noted that the claims of the patent does not teach of this limitation. However, the claims of the patent (see for example claim 9 of the patent) reveal substantially similar method of making the steel as the instant claims including heating, hot rolling, coiling, picking, annealing, cold-rolling, annealing with substantially similar temperature and times to the process conditions that is used to make the instant claimed steel {see instant specification [0069]-[0085]. Therefore, the steel of the prior art would have the claimed ε phase. See MPEP § 2112.01 I & II. 
The dependent claims of the reference application also detail the limitations of additional components and add the galvanizing steps of the instant claims.
Some claims of the patent are provided for comparison purposes.
Claim 1. A high-strength steel sheet having yield ratio of less than 68% and tensile strength of 980 MPa or more, the high-strength steel sheet comprising: 
a chemical composition containing, in mass %, C: 0.030% or more and 0.250% or less, Si: 0.01% or more and 3.00% or less, Mn: more than 4.20% and 6.00% or less, P: 0.001% or more and 0.100% or less, S: 0.0001% or more and 0.0200% or less, N: 0.0005% or more and 0.0100 or less, and Ti: 0.003% or more and 0.200% or less, and the balance being Fe and incidental impurities; and

wherein the polygonal ferrite has a mean grain size of 4 μm or less, the martensite has a mean grain size of 2 μm or less, the retained austenite has a mean grain size of 2 μm or less, and the polygonal ferrite, the martensite, and the retained austenite each have a mean grain aspect ratio of 2.0 or less, and
wherein a value obtained by dividing an Mn content in the retained austenite in mass % by an Mn content in the polygonal ferrite in mass % equals 2.0 or more.
Claim 3. The high-strength steel sheet according to claim 1, wherein the retained austenite has a C content that satisfies the following formula in relation to the Mn content in the retained austenite:
0.04*[Mn content]+0.058−0.094≤[C content]≤0.04*[Mn content]+0.058+0.094
where
[C content] is the C content in the retained austenite in mass %, and
[Mn content] is the Mn content in the retained austenite in mass %.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733